DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered. 
Claims 1, 3, 8, 17, and 20 are amended and claims 2, 5, 10, 11, and 19 are canceled. Claims 1, 3, 4, 6-9, 12-18, and 20 are presented for examination. Dedrick, Lee et al, Song, Tong et al, Ren, and Kim et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren [US 2012/0079180 A1] in view of Dedrick [US 2019/0278498 A1] further in view of Song [US 2010/0259882 A1].
As to claim 1, Ren teaches a method comprising:
receiving, in a drive aggregator [e.g., north bridge 102 in fig. 1; command dispatcher 301 in fig. 3], multiple commands concurrently from parallel connections to one or more host systems, the multiple commands including a first command received in a first host interface of the drive aggregator and a second command received in a second host interface of the drive aggregator [e.g., arbitrator 302 connected to CPU 1, CPU 2 in fig. 3; “Each thread and each CPU core can independently implement a certain application.  For example, thread 0 transfers data from a hard disc to an external DRAM device, while thread 1 reads data from the external DRAM device.  Hence multiple threads (or multiple CPU cores) simultaneously accessing the same external DRAM device through a memory controller will frequently occur” in paragraph 0021];
determining, whether the first and second commands are addressed to memory cells connected to a same drive interface among a plurality of drive interfaces of the drive aggregator, the plurality of drive interfaces being connected to a plurality of component drives respectively [e.g., arbitrator 302 connected to command dispatcher buffers (Bank0, Bank1) in fig. 3; “In a second case, a plurality of consecutive accesses occur in different rows of different banks of the DRAM device.  Since each bank of the DRAM device is controlled by an independent corresponding circuit, the consecutive accesses to different banks will not be affected by inherent timing parameters of the DRAM device” in paragraph 0024; “An arbitrator 302 in the command dispatcher buffers into the corresponding queues the commands dispatching each of CPU threads (or CPU cores) and the commands of I/O devices for different banks” in paragraph 0025; “In a first case, a plurality of consecutive accesses occur in different rows of the same 
implementing the first and second commands using the plurality of component drives [e.g., “For example, thread 0 transfers data from a hard disc to an external DRAM device, while thread 1 reads data from the external DRAM device.  Hence multiple threads (or multiple CPU cores) simultaneously accessing the same external DRAM device through a memory controller will frequently occur” in paragraph 0021], including:
transmitting concurrently commands through a first drive interface and a second drive interface among the plurality of drive interfaces for the first and second commands respectively, if the first and second commands are addressed to memory cells connected to the first drive interface and to memory cells connected to the second drive interface respectively [e.g., “Hence multiple threads (or multiple CPU cores) simultaneously accessing the same external DRAM device through a memory controller will frequently occur.  That is to say, the threads and CPU cores access the external DRAM device in an interleaving manner” in paragraph 0021; “As shown in FIG. 2b, taking DDR2 SDRAM as an example, when consecutively accessing different rows in Bank0, Bank1, Bank2, Bank3, Bank4, Bank5 and Bank6, an ACT command is generated for each bank at clock cycles 0, 2, 4, 6, 8, 10 and 12 successively, while a 
scheduling commands for sequential transmission to the same drive interface, if the first and second commands are addressed to memory cells connected to the same drive interface among the plurality of drive interfaces of the drive aggregator [e.g., “As shown in FIG. 2a, taking DDR2 SDRAM as an example, when rows in Bank0 are accessed consecutively, a corresponding row in Bank0 that needs to be subject to a read access is opened through an activation (ACT) command, and then a read (RD) command is sent.  Upon completion of reading of data D0-D3 in the corresponding row of Bank0, the row is closed through a precharge (Precharge) command such that the ACT command is sent again to open a next row in Bank0 and the RD command is sent again” in paragraph 0023],
wherein the multiple commands are from multiple host systems connected to the parallel connections respectively [e.g., connection between arbitrator 302 and CPU 1, connection between arbitrator 302 and CPU 2 in fig. 3].
Ren does not teach the plurality of component drives being a plurality of component solid state drives. However, Dedrick teaches a plurality of component drives being a plurality of component solid state drives for implementing commands from host systems [e.g., Host 114, SSD 110 in fig. 1]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Dedrick’s teaching above including a plurality of component drives being a plurality of component solid state drives in order to increase reliability and/or data persistency for DRAM based component drives of Ren.

As to claim 3, the combination of Ren, Dedrick, and Song teaches performing protocol translation for implementing the first and second commands received in the first and second host interfaces by generating commands transmitted to the component solid state drives via the plurality of drive interfaces [e.g., “During reading and writing of the data, the memory controller needs to make sure that a protocol for accessing the DRAM device is correct, and needs to meet requirements of interface electrical characteristics and timing characteristics of the DRAM device at the same time” in paragraph 0019, “The Ctrl module is used for implementing all DRAM interface protocols, matching timing parameters of the DRAM interface, and generating various kinds of commands (CMD)” in paragraph 0028 of Ren].
As to claim 4, the combination teaches performing logical address translation between the first and second commands received in the first and second host interfaces and the commands transmitted to the component solid state drives via the plurality of drive interfaces [e.g., “Mapping layer 112 provides an interface between one or more 
As to claim 6, the combination teaches identifying, for each respective command in the multiple commands received concurrently from parallel connections, a respective drive interface in the plurality of drive interfaces, based on a determination that the respective command is to operate on memory cells in a component solid state drive connected to the respective drive interface [e.g., “An arbitrator 302 in the command dispatcher buffers into the corresponding queues the commands dispatching each of CPU threads (or CPU cores) and the commands of I/O devices for different banks.  Then the memory controller polls and reads the commands in the queue corresponding to each bank” in paragraph 0025 of Ren; “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018, “Controller 212 manages the writing (programming), reading, and erasing of data stored on NAND devices 218.  Controller 
As to claim 7, the combination teaches wherein respective drive interface is identified based on a namespace specified in the respective command or a logical block addressing (LBA) address specified in the respective command [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018, “Controller 212 manages the writing (programming), reading, and erasing of data stored on NAND devices 218.  Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024 of Dedrick].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Dedrick’s teaching above in order to increase adaptability and/or feasibility in accessing the corresponding component solid state drives.
Claims 8, 9, 12-14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al [US 2012/0233386 A1] in view of Song [US 2010/0259882 A1].
	As to claim 8, Tong et al teach a solid state drive [e.g., fig. 2] comprising:
a drive aggregator having multiple host interfaces [e.g., Interface control units 11 in fig. 2]; and 
a plurality of component solid state drives [e.g., Flash chips 14 in fig. 2] connected to the drive aggregator, each of the component drives having a controller capable of processing commands from host systems [e.g., “Alternatively, according to the embodiment of the present disclosure, multiple flash control units may also be included.  Each flash controller is connected to one or more flash chips” in paragraph 0047; “The operating command received by the interface control unit 11 is from various hosts” in paragraph 0025]; 
wherein the drive aggregator is configured to receive commands in the host interfaces concurrently and implement the commands received in the host interfaces using the plurality of component solid state drives [e.g., “The command scheduling unit 12 is configured to obtain operating commands from the multiple interface control units 11 according to a scheduling rule, and put the operating commands in a command queue” in paragraph 0026; “The flash control unit 13 is configured to convert the received operating command into a flash operating command, and operate the flash chips 14 through the flash operating command” in paragraph 0028; “In the embodiment of the present disclosure, multiple communication interfaces are disposed in a solid state disk, so that different hosts may be directly connected to a solid state disk 
Tong et al do not explicitly teach, however Song teaches wherein each of the component solid state drives is integrated within an integrated circuit package having a ball grid array (BGA) form factor [e.g., SSD 100 in figs 2-7]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Song’s teaching above in order to increase efficiency in packaging the component solid state drives via the plurality of drive interfaces of Tong et al.
As to claim 9, the combination of Tong et al and Song teaches a printed circuit board having multiple sets of pins, each set of pins is configured for a connection to a host system over a computer bus; wherein the drive aggregator and the plurality of component solid state drives are mounted on the printed circuit board [e.g., main board 310 in fig. 5, path 400, SSD 100 in fig. 6 of Song].
As to claim 12, the combination teaches wherein the drive aggregator further comprises: a plurality of drive interfaces configured to communicate with the plurality of component solid state drives respectively; and a translation logic coupled between the host interfaces and the plurality of drive interfaces [e.g., arbitrator 302 connected to command dispatcher buffers (Bank0, Bank1) in fig. 3, “The flash control unit is configured to convert the received operating command into a flash operating command 
As to claim 13, the combination teaches wherein the host interfaces are configured according to a first protocol of communications between host systems and solid state drives; and the plurality of drive interfaces are configured in accordance with a second protocol of communications between host systems and solid state drives [e.g., “The interface control unit 11 is configured to receive an operating command through the communication interface.  Specifically, the communication interface may be a PCIe interface or a SATA interface” in paragraph 0025, “The flash control unit 13 is configured to convert the received operating command into a flash operating command, and operate the flash chips 14 through the flash operating command” in paragraph 0028 of Tong et al].  
As to claim 14, the combination teaches wherein each of the first protocol and the second protocol is one of: a protocol for a serial advanced technology attachment (SATA) interface; a protocol for a peripheral component interconnect express (PCIe) interface; a protocol for a universal serial bus (USB) interface; and a protocol for a fibre channel [e.g., “The interface control unit 11 is configured to receive an operating command through the communication interface.  Specifically, the communication interface may be a PCIe interface or a SATA interface” in paragraph 0025 of Tong et al].
As to claim 17, Tong et al teach a driver aggregator, comprising:

a plurality of drive interfaces to communicate with a plurality of component solid state drives respectively [e.g., “An SSD (Solid State Disk, solid state disk) uses a flash (flash) as a storage medium” in paragraph 0003; “Alternatively, according to the embodiment of the present disclosure, multiple flash control units may also be included.  Each flash controller is connected to one or more flash chips” in paragraph 0047]; and
a translation logic coupled between host interfaces and the plurality of drive interfaces [e.g., “Specifically, the flash control unit 13 receives the operating command, converts the operating command into the flash operating command and sends the flash operating command to the flash chip 14” in paragraph 0046];
wherein the translation logic includes a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) [e.g., “In the embodiment of the present disclosure, the foregoing units may be implemented through various hardware processing chips.  For example, the foregoing interface control unit and the command scheduling unit may be implemented by using a PLD (Programable Logic Device, programable logic device) chip (such as an FPGA (Field-Programmable Gate Array, field-programmable gate array), or a CPLD” in paragraph 0053].
Tong et al do not teach, however Song teaches an integrated circuit package, wherein the multiple host interfaces, the translation logic and the plurality of drive interfaces are packaged in the integrated circuit package [support structure 200 in fig. 
As to claim 18, the combination teaches wherein the translation logic is configured to operate a command queue to avoid accessing a drive interface simultaneously in implementing two or more command received concurrently in the host interfaces [e.g., “The command scheduling unit 12 is configured to obtain operating commands from the multiple interface control units 11 according to a scheduling rule” in paragraph 0026, “… so that different hosts may directly access the SSD concurrently” in paragraph 0029, “In the embodiment of the present disclosure, the command scheduling unit 12 obtains operating commands from the multiple interface control units 11 according to a scheduling rule and put the operating commands in a command queue” in paragraph 0034 of Tong et al].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al and Song as applied to claim 14 above, and further in view of Dedrick [US 2019/0278498 A1].
As to claim 15, though the combination of Tong et al and Song teaches wherein the translation logic is configured to direct the commands, received concurrently in the multiple host interfaces, to multiple ones of the drive interfaces concurrently [e.g., “If it is determined that the operating command is formed by multiple commands, the operating command is divided into multiple commands, and the multiple commands are delivered at the same time, so that the multiple commands are processed in parallel, thus .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al and Song as applied to claim 14 above, and further in view of Ren [US 2012/0079180 A1].
As to claim 16, though the combination of Tong et al and Song teaches wherein the translation logic is configured to schedule command execution using a command queue, received concurrently in the multiple host interfaces, to multiple ones of the drive .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al and Song as applied to claim 18 above, and further in view of Yang [US 2020/0151104 A1].
	As to claim 20, though the combination of Tong et al and Song teach wherein each of the host interfaces is configured to implement a point to point serial connection between a host system and a solid state drive [e.g., fig. 6 of Tong et al] and somehow each of the plurality of drive interfaces is connected between a host system and a solid state drive, the combination does not further teach, however Yang teaches each of the plurality of drive interfaces is configured to implement a point to point serial connection between a host system and a solid state drive [e.g., PCIe Links 108, 110 fig. 1].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Yang’s teaching above in order to increase feasibility and/or adaptability in connecting each of the plurality of drive interfaces of the combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Noh et al [US 2018/0088854 A1] teach BGA solid state drives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/8/2021